--------------------------------------------------------------------------------

EXHIBIT 10.1


AMENDMENT NUMBER THREE TO


THIRD AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

        This AMENDMENT NUMBER THREE TO THIRD AMENDED AND RESTATED LOA AND
SECURITY AGREEMENT (this “Amendment”) is entered into as of May 7, 2008, by and
among ACME COMMUNICATIONS, INC., a Delaware corporation (“Parent”), ACME
TELEVISION, LLC, a Delaware limited liability company (“Borrower”), the lenders
identified on the signature pages hereof (the “Lenders”) and WELLS FARGO
FOOTHILL, INC., a California corporation, as the arranger and administrative
agent for the Lenders (“Agent”).


W I T N E S S E T H:

         WHEREAS, Parent, Borrower, Agent and the Lenders have entered into that
certain Third Amended and Restated Loan and Security Agreement dated as of March
29, 2006, as amended by that certain Amendment Number One to Third Amended and
Restated Loan and Security Agreement dated as of August 30, 2006 and as further
amended by that certain Amendment Number Two to Third Amended and Restated Loan
and Security Agreement dated as of February 15, 2007 (as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”; all capitalized terms not otherwise defined herein shall have the
meanings ascribed to such terms in the Loan Agreement), pursuant to which the
Lenders have agreed to make loans and other financial accommodations to Borrower
from time to time;

         WHEREAS, Borrowers have requested that Agent and the Lenders agree to
amend the Loan Agreement; and

         WHEREAS, Agent and the Lenders are willing to amend the Loan Agreement,
subject to the satisfaction of the conditions set forth herein.

         NOW THEREFORE, in consideration of the foregoing premises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.     Amendments to Loan Agreement.

(a)     Amendment to Section 1.1 of the Loan Agreement. Section 1.1 of the Loan
Agreement, Definitions, is hereby modified and amended by deleting the
definition of “Maximum Revolver Amount” in such Section in its entirety and by
substituting the following in lieu thereof:

          “ Maximum Revolver Amount” means $6,000,000 subject to the possible
reduction of such amount pursuant to Section 2.2.


(b)     Amendment to Schedule C-1 to the Loan Agreement. Schedule C-1 to the
Loan Agreement, Commitments, is hereby modified and amended by deleting such
Schedule in its entirety and by substituting Schedule C-1 attached hereto in
lieu thereof.

2.     No Other Amendments or Waivers. The execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any right, power or remedy of
Agent or the Lenders under the Loan Agreement and any of the other Loan
Documents, nor constitute a waiver of any provision of the Loan Agreement or any
of the other Loan Documents. Except for the amendments set forth in Section 1
hereof, the text of the Loan Agreement and all other Loan Documents shall remain
unchanged and in full force and effect and each of Borrower, Parent and each
Guarantor hereby ratifies and confirms its obligations thereunder. This
Amendment shall not constitute a modification of the Loan Agreement or any of
the other Loan Documents or a course of dealing with Agent or the Lenders at
variance with the Loan Agreement or any of the other Loan Documents such as to
require further notice by Agent or the Lenders to require strict compliance with
the terms of the Loan Agreement and the other Loan Documents in the future,
except as expressly set forth herein. Each of Borrower, Parent and each
Guarantor acknowledges and expressly agrees that Agent and the Lenders reserve
the right to, and do in fact, require strict compliance with all terms and
provisions of the Loan Agreement and the other Loan Documents. Neither Borrower,
Parent nor any Guarantor has any knowledge of any challenge to Agent’s or any
Lender’s claims arising under the Loan Documents or to the effectiveness of the
Loan Documents.

3.     Conditions Precedent to Amendment. This Amendment shall be effective as
of the date first set forth above upon the satisfaction of the following
conditions precedent in a manner acceptable to Agent:

(a)     Agent shall have received a counterpart of this Amendment duly executed
by Borrower, Parent, the Guarantors and the Lenders; and

(b)     Agent shall have received such other documents, instruments, and
information executed and/or delivered by Borrower, Parent and the Guarantors as
Agent or Agent’s counsel may require.

4.     Representations and Warranties of Borrower, Parent and Guarantors. Each
of Borrower, Parent and each Guarantor represents and warrants as follows:

(a)     The execution, delivery and performance of this Amendment are within
such Person’s powers, have been duly authorized by all necessary action and do
not (i) violate any provision of federal, state, or local law or regulation
applicable to such Person, the Governing Documents of such Person, or any order,
judgment, or decree of any court or other Governmental Authority binding on such
Person, (ii) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation of such Person, (iii) result in or require the creation or imposition
of any Lien of any nature whatsoever upon any properties or assets of such
Person, other than Permitted Liens, or (iv) require any approval of such
Person’s interestholders or any approval or consent of any other Person under
any material contractual obligation of such Person

(b)     Each representation or warranty of such person set forth in the Loan
Agreement and the other Loan Documents, is hereby restated and reaffirmed as
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof), on and as
of the date of this Amendment, and after giving effect to this Amendment, as if
such representation or warranty were made on and as of the date of, and after
giving effect to, this Amendment (except to the extent that such representations
and warranties relate solely to an earlier date).

(c)     This Amendment constitutes the legal, valid and binding obligation of
such Person, enforceable against such Person in accordance with its terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium, or similar laws relating to or limiting
creditors’ rights generally.

(d)     No Default or Event of Default has occurred and is continuing.

5.     Reference to and Effect on the Loan Documents. Upon the effectiveness of
this Amendment, on and after the date hereof, each reference in the Loan
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Loan Agreement, and each reference in the other Loan Documents
to “the Loan Agreement”, “thereunder”, “thereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement as amended hereby.

6.     Costs and Expenses. Borrower agrees to pay on demand all costs and
expenses in connection with the preparation, execution and delivery of this
Amendment and the other instruments and documents to be delivered hereunder,
including, without limitation, the reasonable fees and out-of-pocket expenses of
counsel for Agent with respect thereto and with respect to advising Agent as to
its rights and responsibilities hereunder and thereunder.

7.     Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

8.     Loan Document. This Amendment shall be deemed to be a Loan Document for
all purposes.

9.     Affirmation of Guaranty. By executing this Amendment, each Guarantor
hereby acknowledges, consents and agrees that all of its obligations and
liabilities under the provisions of the Guaranty remain in full force and
effect, and that the execution and delivery of this Amendment and any and all
documents executed in connection therewith shall not alter, amend, reduce or
modify its obligations and liability under the Guaranty or any of the other Loan
Documents to which it is a party.

10.   Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic method of transmission shall be as effective as
delivery of a manually executed counterpart hereof.



--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.

BORROWER: ACME TELEVISION, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



PARENT: ACME COMMUNICATIONS, INC.,
a Delaware corporation



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



GUARANTORS: ACME INTERMEDIATE HOLDINGS, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME INTERMEDIATE FINANCE, INC.,
a Delaware corporation



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME SUBSIDIARY HOLDINGS II, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME SUBSIDIARY HOLDINGS III, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION OF FLORIDA, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION OF ILLINOIS, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION OF MADISON, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION OF NEW MEXICO, L.L.C.,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION OF OHIO, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION OF OREGON, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION OF TENNESSEE, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION OF UTAH, L.L.C.,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION OF WISCONSIN, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION LICENSES OF FLORIDA, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION LICENSES OF ILLINOIS, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION LICENSES OF MADISON, LLC.,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION LICENSES OF NEW MEXICO, L.L.C.,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION LICENSES OF OHIO, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION LICENSES OF OREGON, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION LICENSES OF TENNESSEE, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION LICENSES OF UTAH, L.L.C.,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



   ACME TELEVISION LICENSES OF WISCONSIN, LLC,
a Delaware limited liability company



By: Thomas D. Allen                 
       Name: Thomas D. Allen
       Title: Executive Vice President & CFO



AGENT AND LENDERS: WELLS FARGO FOOTHILL, INC.,
as Agent and a Lender



By: Dena Seki                 
       Name: Dena Seki
       Title: Vice President





--------------------------------------------------------------------------------

Schedule C-1

Commitments Lender

Commitments

Wells Fargo Foothill, Inc. $6,000,000  All Lenders $6,000,000 

